DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 and 02/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Amendments
This office action is in response to the amendments filed 02/10/2021. As per applicants request, claims 1, 18, and 24 have been amended. Claims 25-26 have been cancelled and claims 31-32 have been added. Claims 1-24, and 27-32 remain pending.

Response to Arguments
Applicant’s arguments filed 02/20/2021 with respect to the 35 U.S.C. 103 rejection of claims 1, 18, and 24 have been fully considered but are not found to be persuasive. 
Applicant argues the following:” In the rejections of the previous version of claim 1, the Examiner argues that Turgeman teaches generating an image for the cursor movement data, where the image includes a visual depiction. See Office Action at 5. Importantly, Turgeman 

Examiners response,
	Examiner respectfully disagrees. The applicant has not disclosed any details regarding the transparency layer. Therefore, under the broadest reasonable interpretation of the claim, the examiner interprets a transparency layer as any visible data/text in an image(I.e. transparency indicates visibility). Therefore Turgeman teaches a transparency layer as figure 1 in Turgeman displays visible information relating to mouse movements.

Applicant’s further arguments filed on 02/20/2021 with respect to the 35 U.S.C. 103 rejection of claims 1, 18, and 24 have been fully considered but are moot as the arguments do not apply to any of the references being used in the current rejection. Saini is a new prior art reference that discloses image composition to generate a flattened image comprising background and transparency layers.

	Applicant's arguments with respect to the 35 U.S.C. 103 rejection of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims 1, 18, and 24.  

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 11, 14, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman et al. (US 20170221064 A1) herein referred to as Turgeman, in view of Turakhia et al. (US 2018/0189056 A1), herein referred to as Turakhia, in view of Koga et al. (JP 1998207441 A), herein referred to as Koga, in view of Cheng (US 2017/0322637 A1), in view of Saini et al. (US 2013/0135339 A1); herein Saini.

Regarding Claim 1,

Turgeman teaches a computer-implemented method, comprising: receiving cursor movement data ([0025], “In a demonstrative model, a movement starts at rest in (x.sub.0,y.sub.0) and ends at rest in (x.sub.1,y.sub.1) where x and y represent the horizontal and vertical components of the position of a cursor on a screen, respectively. In some embodiments, a control loop (e.g., of the second order) may assume that the force of the hand on the mouse, may be governed by a linear combination of two components (or two terms)” teaches receiving cursor movement data (the position of the cursor on a screen as well as the movement start and movement rest positions.) generated via a client device(see [0028], user device includes a computer), wherein the cursor movement data comprises coordinates of a cursor…;generating a transparency layer of an image for the cursor movement data, the transparency layer of the image including a visual depiction of cursor movement wherein the one or more image parameters at each location within the visual depiction of cursor movement corresponds to a respective coordinate of the transparency layer…(Fig. 1, [0032], “Reference is made to FIG. 1, which is a schematic illustration of charts 101-104 which demonstrates characteristics of control loops that may be determined and/or estimated in accordance with some demonstrative embodiments of the present invention. Each chart describes two hand/mouse movements, represented by solid and dashed lines. Charts 101-102 correspond to a first user ("User-A"), whereas charts 103-104 correspond to a second user ("User-B"). Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity, as a function of time.” Teaches cursor movement data associated with a group of one or more users (101-102 is user A and 103-104 is user B), charts 101 and 103 contains x and y coordinates as the visual depiction of the coordinates of the cursor, and generates a plurality of images based on the cursor movement data (the charts in figure 1 are generated for cursor movement data). The coordinates and corresponding cursor movement data in the image is interpreted as being part of a transparency layer. As the applicant has not provided any details of the transparency layer, visible data within an image is interpreted as part of a transparency layer.) 
Although Turgeman teaches a plurality of images (Fig. 1, [0032]), Turgeman does not explicitly teach training a neural network that includes a first neural network model using a plurality of …images…
However, Turakhia training a neural network that includes a first neural network model using a plurality of …images that includes the…image ([0028], “ A deep convolutional network (DCN) may be trained with supervised learning. During training, a DCN may be presented with an image, such as a cropped image of a speed limit sign 126, and a "forward pass" may then be computed to produce an output 122.” And “The output of each layer may serve as an input of a succeeding layer in the deep convolutional network 200 to learn hierarchical feature representations from input data (e.g., images, audio, video, sensor data and/or other input data) supplied at the first convolution block C1.”Teaches training a neural network model based on images (i.e. a plurality of images)) 
Turgeman and Turakhia are analogous art as they are both systems that analyze image data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman, to include the training of a neural network, as taught by Turakhia. One of ordinary skill would have been motivated to make the modification in order to reduce computational overhead and improve quality. (Turakhia, [0006])
Turgeman/Turakhia does not explicitly teach, but Cheng teaches, in an analogous system, wherein the cursor movement data comprises a speed of the cursor at each of the coordinates. ([0039], “The capture and replay verification module 20 performs calculation on the pixel values corresponding to the positions of the cursor before and after the movement to obtain data such as absolute position coordinates and the moving speed of the cursor on the screen, and stores the data.” discloses obtaining data that includes position of coordinates of a cursor and the moving speed of the cursor (i.e. speed of cursor at each coordinate). Also see [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia to include the cursor movement data comprising a speed of the cursor at each of the coordinates, as taught by Cheng. One of ordinary skill would have been motivated to make the modification in order to determine additional image parameters and allow for testing of computer systems. ([0005], Cheng.)
Turgeman/Turakhia/Cheng does not explicitly teach, but Koga teaches, in an analogous system,  generating an encoding for each coordinate of the coordinates, the encoding including one or more image parameters that represent a respective speed of the cursor…wherein the one or more image parameters represent the respective speed of the cursor…using a color value…,or a luminance value; ([0024] discloses finding a value for the movement speed of the cursor based on displacement amount between the coordinates and associated positions.  [0016] – [0019] disclose that once the moving speed exceeds a threshold, display enhancements are performed that include displaying the cursor by the complementary color of the background color of the cursor and, in another embodiment, enlarging the luminance difference between the cursor and the periphery of the cursor. [0035] discloses more details with regard to changing color and luminance of the cursor. [0031] discloses displaying the cursor and image data generated. 
…and wherein a brightness represented by the one or more image parameters increases as the respective speed of the cursor increases; ([0016] – [0019] disclose that once the moving speed exceeds a threshold,(i.e. as the speed increases) display enhancements are performed that include displaying the cursor by the complementary color of the background color of the cursor and, in another embodiment, enlarging the luminance difference between the cursor and the periphery of the cursor.(increasing the luminance difference is interpreted as increasing brightness as luminance represents the intensity of light. A more intense light is brighter than a less intense light.) [0031] further discloses displaying the cursor and image data generated. Therefore, under the broadest reasonable interpretation of the claim, brightness represented by the one or more image parameters increases (luminance difference increases) as the respective speed of the cursor increases (once the moving speeds of the cursor exceeds a threshold the display enhancements are performed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng to include the image with one or more image parameters that represent a respective speed of the cursor using a color or luminance value, as taught by Koga. One of ordinary skill would have been motivated to make the modification in order to improve the visibility of the cursor due to the movement of the cursor. (Koga, [0031])
Turgeman/Turakhia/Cheng/Koga does not explicitly teach, but Saini teaches, in an analogous system, generating a flattened image by compositing the transparency layer with a background layer;([0003], [0014], discloses that a compositor that combines separate visual images into an image by combining text objects(transparency layer) with a background image(white/black background images) to generate a single image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga to include the compositor that combines separate visual images into a single image, as taught by Saini. One of ordinary skill would have been motivated to make the modification in order to improve display performance. ([0013], Saini)

	Furthermore, the combination of Turgeman/Turakhia/Cheng/Kang and Saini teaches training a neural network that includes a first neural network model using a plurality of flattened images that includes the flattened image because Turgeman/Turakhia/Cheng/Koga teaches training a neural network that includes a first neural network model using a plurality of images (see the rejection above), while Saini teaches the generating the flattened images.


Regarding Claim 8,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated).
Turakhia further teaches wherein the neural network comprises a convolutional neural network. ([0028], “A deep convolutional network (DCN) may be trained with supervised learning.” Teaches a convolutional neural network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Koga/Cheng/ Saini to include the convolutional neural network, as further taught by Turakhia. One of ordinary skill would have been motivated to make the modification in order to reduce computational overhead and improve quality. (Turakhia, [0006])

Regarding Claim 11,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated). Turgeman/Turakhia/Cheng/Koga/Saini further teach generating each image included in the plurality of images. (see the rejection of claim 1)
Cheng further teaches encoding the speed of the cursor at each of the coordinates in an image parameter included in the one or more image parameters. ([0033], “In a mouse action capture mode, the mouse 28 outputs the mouse button signal or the mouse movement signal to the capture and replay verification module 20; the capture and replay verification module 20 converts the received mouse movement signal to digital data (e.g. data of a coordinate position and a moving speed);” discloses encoding speed of the cursor at each coordinates in an image parameter.  [0038] discloses multiple images and screenshots.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini to include the images and encoding a speed of the cursor at each of the coordinates, as taught by Cheng. One of ordinary skill would have been motivated to make the modification in order to determine additional image parameters and allow for testing of computer systems. ([0005], Cheng.)


Regarding Claim 14,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated). Turgeman/Turakhia/Cheng/Koga/Saini further teach generating the plurality of images. (see the rejection of claim 1)
 	Turgeman further teaches encoding click events as geometric objects positioned within the plurality of images. ([0099], “number of clicks in reactive action, properties of the reaction such as movement in circle or oval or straight line(s) or other shapes” teaches number of clicks in reactive actions, properties of the reaction includes movements that are in circle, oval, or other shapes (as the geometric objects within the images) 

Regarding Claim 18,
Turgeman teaches a fraud prediction system, comprising: a memory storing a fraud prediction application; and a processor coupled to the memory, wherein, when executed by the processor, the fraud prediction application configures the processor to:([0240], “Some embodiments may be implemented by using code or program code or machine-readable instructions or machine-readable code, which may be stored on a non-transitory storage medium or non-transitory storage article (e.g., a CD-ROM, a DVD-ROM, a physical memory unit, a physical storage unit), such that the program or code or instructions, when executed by a processor or a machine or a computer, cause such processor or machine or computer to perform a method or process as described herein” furthermore, see [0076] which describes the systems of 600 and 700 (as the fraud prediction/detection applications) located on memory and/or processors) receiving cursor movement data ([0025], “In a demonstrative model, a movement starts at rest in (x.sub.0,y.sub.0) and ends at rest in (x.sub.1,y.sub.1) where x and y represent the horizontal and vertical components of the position of a cursor on a screen, respectively. In some embodiments, a control loop (e.g., of the second order) may assume that the force of the hand on the mouse, may be governed by a linear combination of two components (or two terms)” teaches receiving cursor movement data (the position of the cursor on a screen as well as the movement start and movement rest positions.) generated via a client device(see [0028], user device includes a computer), wherein the cursor movement data comprises coordinates of a cursor…;generating a transparency layer of an image for the cursor movement data, the transparency layer of the image including a visual depiction of cursor movement wherein the one or more image parameters at each location within the visual depiction of cursor movement corresponds to a respective coordinate of the transparency layer…(Fig. 1, [0032], “Reference is made to FIG. 1, which is a schematic illustration of charts 101-104 which demonstrates characteristics of control loops that may be determined and/or estimated in accordance with some demonstrative embodiments of the present invention. Each chart describes two hand/mouse movements, represented by solid and dashed lines. Charts 101-102 correspond to a first user ("User-A"), whereas charts 103-104 correspond to a second user ("User-B"). Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity, as a function of time.” Teaches cursor movement data associated with a group of one or more users (101-102 is user A and 103-104 is user B), charts 101 and 103 contains x and y coordinates as the visual depiction of the coordinates of the cursor, and generates a plurality of images based on the cursor movement data (the charts in figure 1 are generated for cursor movement data). The coordinates and corresponding cursor movement data in the image is interpreted as being part of a transparency layer. As the applicant has not provided any details of the transparency layer, visible data within an image is interpreted as part of a transparency layer.) 
Although Turgeman teaches a plurality of images (Fig. 1, [0032]), Turgeman does not explicitly teach training a neural network that includes a first neural network model using a plurality of …images…
However, Turakhia training a neural network that includes a first neural network model using a plurality of …images that includes the…image ([0028], “ A deep convolutional network (DCN) may be trained with supervised learning. During training, a DCN may be presented with an image, such as a cropped image of a speed limit sign 126, and a "forward pass" may then be computed to produce an output 122.” And “The output of each layer may serve as an input of a succeeding layer in the deep convolutional network 200 to learn hierarchical feature representations from input data (e.g., images, audio, video, sensor data and/or other input data) supplied at the first convolution block C1.”Teaches training a neural network model based on images (i.e. a plurality of images)) 
Turgeman and Turakhia are analogous art as they are both systems that analyze image data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman, to include the training of a neural network, as taught by Turakhia. One of ordinary skill would have been motivated to make the modification in order to reduce computational overhead and improve quality. (Turakhia, [0006])
Turgeman/Turakhia does not explicitly teach, but Cheng teaches, in an analogous system, wherein the cursor movement data comprises a speed of the cursor at each of the coordinates. ([0039], “The capture and replay verification module 20 performs calculation on the pixel values corresponding to the positions of the cursor before and after the movement to obtain data such as absolute position coordinates and the moving speed of the cursor on the screen, and stores the data.” discloses obtaining data that includes position of coordinates of a cursor and the moving speed of the cursor (i.e. speed of cursor at each coordinate). Also see [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia to include the cursor movement data comprising a speed of the cursor at each of the coordinates, as taught by Cheng. One of ordinary skill would have been motivated to make the modification in order to determine additional image parameters and allow for testing of computer systems. ([0005], Cheng.)
Turgeman/Turakhia/Cheng does not explicitly teach, but Koga teaches, in an analogous system,  generating an encoding for each coordinate of the coordinates, the encoding including one or more image parameters that represent a respective speed of the cursor…wherein the one or more image parameters represent the respective speed of the cursor…using a color value…,or a luminance value; ([0024] discloses finding a value for the movement speed of the cursor based on displacement amount between the coordinates and associated positions.  [0016] – [0019] disclose that once the moving speed exceeds a threshold, display enhancements are performed that include displaying the cursor by the complementary color of the background color of the cursor and, in another embodiment, enlarging the luminance difference between the cursor and the periphery of the cursor. [0035] discloses more details with regard to changing color and luminance of the cursor. [0031] discloses displaying the cursor and image data generated. 
…and wherein a brightness represented by the one or more image parameters increases as the respective speed of the cursor increases; ([0016] – [0019] disclose that once the moving speed exceeds a threshold,(i.e. as the speed increases) display enhancements are performed that include displaying the cursor by the complementary color of the background color of the cursor and, in another embodiment, enlarging the luminance difference between the cursor and the periphery of the cursor.(increasing the luminance difference is interpreted as increasing brightness as luminance represents the intensity of light. A more intense light is brighter than a less intense light.) [0031] further discloses displaying the cursor and image data generated. Therefore, under the broadest reasonable interpretation of the claim, brightness represented by the one or more image parameters increases (luminance difference increases) as the respective speed of the cursor increases (once the moving speeds of the cursor exceeds a threshold the display enhancements are performed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng to include the image with one or more image parameters that represent a respective speed of the cursor using a color or luminance value, as taught by Koga. One of ordinary skill would have been motivated to make the modification in order to improve the visibility of the cursor due to the movement of the cursor. (Koga, [0031])
Turgeman/Turakhia/Cheng/Koga does not explicitly teach, but Saini teaches, in an analogous system, generating a flattened image by compositing the transparency layer with a background layer;([0003], [0014], discloses that a compositor that combines separate visual images into an image by combining text objects(transparency layer) with a background image(white/black background images) to generate a single image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga to include the compositor that combines separate visual images into a single image, as taught by Saini. One of ordinary skill would have been motivated to make the modification in order to improve display performance. ([0013], Saini)

	Furthermore, the combination of Turgeman/Turakhia/Cheng/Kang and Saini teaches training a neural network that includes a first neural network model using a plurality of flattened images that includes the flattened image because Turgeman/Turakhia/Cheng/Koga teaches training a neural network that includes a first neural network model using a plurality of images (see the rejection above), while Saini teaches the generating the flattened images.


Regarding Claim 24,
Turgeman teaches One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform steps of: ([0240], “Some embodiments may be implemented by using code or program code or machine-readable instructions or machine-readable code, which may be stored on a non-transitory storage medium or non-transitory storage article (e.g., a CD-ROM, a DVD-ROM, a physical memory unit, a physical storage unit), such that the program or code or instructions, when executed by a processor or a machine or a computer, cause such processor or machine or computer to perform a method or process as described herein”-45- PATENT) receiving cursor movement data ([0025], “In a demonstrative model, a movement starts at rest in (x.sub.0,y.sub.0) and ends at rest in (x.sub.1,y.sub.1) where x and y represent the horizontal and vertical components of the position of a cursor on a screen, respectively. In some embodiments, a control loop (e.g., of the second order) may assume that the force of the hand on the mouse, may be governed by a linear combination of two components (or two terms)” teaches receiving cursor movement data (the position of the cursor on a screen as well as the movement start and movement rest positions.) generated via a client device(see [0028], user device includes a computer), wherein the cursor movement data comprises coordinates of a cursor…;generating a transparency layer of an image for the cursor movement data, the transparency layer of the image including a visual depiction of cursor movement wherein the one or more image parameters at each location within the visual depiction of cursor movement corresponds to a respective coordinate of the transparency layer…(Fig. 1, [0032], “Reference is made to FIG. 1, which is a schematic illustration of charts 101-104 which demonstrates characteristics of control loops that may be determined and/or estimated in accordance with some demonstrative embodiments of the present invention. Each chart describes two hand/mouse movements, represented by solid and dashed lines. Charts 101-102 correspond to a first user ("User-A"), whereas charts 103-104 correspond to a second user ("User-B"). Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity, as a function of time.” Teaches cursor movement data associated with a group of one or more users (101-102 is user A and 103-104 is user B), charts 101 and 103 contains x and y coordinates as the visual depiction of the coordinates of the cursor, and generates a plurality of images based on the cursor movement data (the charts in figure 1 are generated for cursor movement data). The coordinates and corresponding cursor movement data in the image is interpreted as being part of a transparency layer. As the applicant has not provided any details of the transparency layer, visible data within an image is interpreted as part of a transparency layer.) 
Although Turgeman teaches a plurality of images (Fig. 1, [0032]), Turgeman does not explicitly teach training a neural network that includes a first neural network model using a plurality of …images…
However, Turakhia training a neural network that includes a first neural network model using a plurality of …images that includes the…image ([0028], “ A deep convolutional network (DCN) may be trained with supervised learning. During training, a DCN may be presented with an image, such as a cropped image of a speed limit sign 126, and a "forward pass" may then be computed to produce an output 122.” And “The output of each layer may serve as an input of a succeeding layer in the deep convolutional network 200 to learn hierarchical feature representations from input data (e.g., images, audio, video, sensor data and/or other input data) supplied at the first convolution block C1.”Teaches training a neural network model based on images (i.e. a plurality of images)) 
Turgeman and Turakhia are analogous art as they are both systems that analyze image data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman, to include the training of a neural network, as taught by Turakhia. One of ordinary skill would have been motivated to make the modification in order to reduce computational overhead and improve quality. (Turakhia, [0006])
Turgeman/Turakhia does not explicitly teach, but Cheng teaches, in an analogous system, wherein the cursor movement data comprises a speed of the cursor at each of the coordinates. ([0039], “The capture and replay verification module 20 performs calculation on the pixel values corresponding to the positions of the cursor before and after the movement to obtain data such as absolute position coordinates and the moving speed of the cursor on the screen, and stores the data.” discloses obtaining data that includes position of coordinates of a cursor and the moving speed of the cursor (i.e. speed of cursor at each coordinate). Also see [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia to include the cursor movement data comprising a speed of the cursor at each of the coordinates, as taught by Cheng. One of ordinary skill would have been motivated to make the modification in order to determine additional image parameters and allow for testing of computer systems. ([0005], Cheng.)
Turgeman/Turakhia/Cheng does not explicitly teach, but Koga teaches, in an analogous system,  generating an encoding for each coordinate of the coordinates, the encoding including one or more image parameters that represent a respective speed of the cursor…wherein the one or more image parameters represent the respective speed of the cursor…using a color value…,or a luminance value; ([0024] discloses finding a value for the movement speed of the cursor based on displacement amount between the coordinates and associated positions.  [0016] – [0019] disclose that once the moving speed exceeds a threshold, display enhancements are performed that include displaying the cursor by the complementary color of the background color of the cursor and, in another embodiment, enlarging the luminance difference between the cursor and the periphery of the cursor. [0035] discloses more details with regard to changing color and luminance of the cursor. [0031] discloses displaying the cursor and image data generated. 
…and wherein a brightness represented by the one or more image parameters increases as the respective speed of the cursor increases; ([0016] – [0019] disclose that once the moving speed exceeds a threshold,(i.e. as the speed increases) display enhancements are performed that include displaying the cursor by the complementary color of the background color of the cursor and, in another embodiment, enlarging the luminance difference between the cursor and the periphery of the cursor.(increasing the luminance difference is interpreted as increasing brightness as luminance represents the intensity of light. A more intense light is brighter than a less intense light.) [0031] further discloses displaying the cursor and image data generated. Therefore, under the broadest reasonable interpretation of the claim, brightness represented by the one or more image parameters increases (luminance difference increases) as the respective speed of the cursor increases (once the moving speeds of the cursor exceeds a threshold the display enhancements are performed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng to include the image with one or more image parameters that represent a respective speed of the cursor using a color or luminance value, as taught by Koga. One of ordinary skill would have been motivated to make the modification in order to improve the visibility of the cursor due to the movement of the cursor. (Koga, [0031])
Turgeman/Turakhia/Cheng/Koga does not explicitly teach, but Saini teaches, in an analogous system, generating a flattened image by compositing the transparency layer with a background layer;([0003], [0014], discloses that a compositor that combines separate visual images into an image by combining text objects(transparency layer) with a background image(white/black background images) to generate a single image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga to include the compositor that combines separate visual images into a single image, as taught by Saini. One of ordinary skill would have been motivated to make the modification in order to improve display performance. ([0013], Saini)

	Furthermore, the combination of Turgeman/Turakhia/Cheng/Kang and Saini teaches training a neural network that includes a first neural network model using a plurality of flattened images that includes the flattened image because Turgeman/Turakhia/Cheng/Koga teaches training a neural network that includes a first neural network model using a plurality of images (see the rejection above), while Saini teaches the generating the flattened images.

Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman et al. (US 20170221064 A1) herein referred to as Turgeman, in view of Turakhia et al. (US 2018/0189056 A1), herein referred to as Turakhia, in view of Koga et al. (JP 1998207441 A), herein referred to as Koga, in view of Cheng (US 2017/0322637 A1), in view of Saini et al. (US 2013/0135339 A1); herein Saini, in view of Klein et al. (US 2011/0083108 A1), herein referred to as Klein.


Regarding Claim 12,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated). Turgeman/Turakhia/Cheng/Koga/Saini further teach generating each image included in a plurality of images. (see the rejection of claim 1)
Turgeman/Turakhia/Cheng/Koga/Saini does not explicitly teach, but Klein teaches, in an analogous system, encoding the direction of movement of the cursor in an image parameter included in the one or more image parameters, ([0039], “For example, a distance and/or direction of movement of a cursor or a user's body part may be tracked when the cursor is off of the display screen, and a characteristic of an element may be altered based on the distance or direction of movement of the mouse or user's body part. In an example of altering a characteristic of an element on the display screen, the element may be an object that is rotated based on the cursor movement. In other examples, sound, other displayed features of objects, such as colors, brightness, orientation in space, and the like may be altered based on the cursor movement off of the display screen.” teaches encoding a direction of the cursor movement data in an image parameter (distance/direction of movement of a cursor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini, to include the encoding of cursor direction and the image parameters, as taught by Klein. One of ordinary skill would have been motivated to make the modification in order to determine the difference of cursor movement behavior. (Klein, [0040])

Attorney Docket No.: SPLK0014US3 Regarding Claim 30,
Turgeman/Turakhia/Cheng/Koga/Saini teaches the one or more non-transitory computer-readable storage media of claim 24 (and thus the rejection of claim 24 is incorporated).  Turgeman/Turakhia/Cheng/Koga/Saini further teach generating each image included in a plurality of images. (see the rejection of claim 24)
Turgeman/Turakhia/Cheng/Koga/Saini does not explicitly teach, but Klein teaches, in an analogous system, encoding the direction of movement of the cursor in the one or more image parameters, ([0039], “For example, a distance and/or direction of movement of a cursor or a user's body part may be tracked when the cursor is off of the display screen, and a characteristic of an element may be altered based on the distance or direction of movement of the mouse or user's body part. In an example of altering a characteristic of an element on the display screen, the element may be an object that is rotated based on the cursor movement. In other examples, sound, other displayed features of objects, such as colors, brightness, orientation in space, and the like may be altered based on the cursor movement off of the display screen.” teaches encoding a direction of the cursor movement data in an image parameter (distance/direction of movement of a cursor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini, to include the encoding of cursor direction and the image parameters, as taught by Klein. One of ordinary skill would have been motivated to make the modification in order to determine the difference of cursor movement behavior. (Klein, [0040])

Claims 2-4, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman et al. (US 20170221064 A1) herein referred to as Turgeman, in view of Turakhia et al. (US 2018/0189056 A1), herein referred to as Turakhia, in view of Koga et al. (JP 1998207441 A), herein referred to as Koga, in view of Cheng (US 2017/0322637 A1) in view of Saini et al. (US 2013/0135339 A1); herein Saini,  in view of Leeman-Munk et al. (US 2016/0350650 A1), herein referred to as Leeman.

Regarding Claim 2,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated).
Turgeman/Turakhia/Cheng/Koga/Saini does not teach, but Leeman teaches, in an analogous system, wherein training the neural network comprises using a dropout rate that is greater than 50%. ([0146], “A dropout rate can include a number or percentage of hidden nodes for each layer of a neural network randomly excluded from consideration during training. The flagger can include another neural network with two hidden layers, each layer including 1000 nodes, with a 75% dropout rate” teaches a dropout rate greater than 50%, so therefore over 50% of the nodes (units) are discarded after a training iteration within the neural network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini to include a plurality of training iterations and a high dropout rate, as taught by Leeman. One of ordinary skill would have been motivated to make the modification in order to normalize electronic communications. (Leeman, [0034]) 

Regarding Claim 3,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated).
Turgeman/Turakhia/Cheng/Koga/Saini does not teach, but Leeman teaches, in an analogous system, wherein training the neural network comprises using a dropout rate that is greater than 75%. ([0146], “A dropout rate can include a number or percentage of hidden nodes for each layer of a neural network randomly excluded from consideration during training. The flagger can include another neural network with two hidden layers, each layer including 1000 nodes, with a 75% dropout rate” teaches a dropout rate of 75%, therefore 75% of the nodes (units) are discarded after a training iteration within the neural network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini to include a plurality of training iterations and a high dropout rate, as taught by Leeman. One of ordinary skill would have been motivated to make the modification in order to normalize electronic communications. (Leeman, [0034]) 


Regarding Claim 4,
Turgeman/Turakhia/Cheng/Koga teach the method of claim 1 (and thus the rejection of claim 1 is incorporated).
Turakhia further teaches……… each layer included in a plurality of layers comprises a densely-connected neural network layer. ([0026], Fig. 1, “FIG. 1 is a diagram illustrating a neural network in accordance with aspects of the present disclosure. As shown in FIG. 1, the connections between layers of a neural network may be fully connected 102 or locally connected 104. In a fully connected network 102, a neuron in a first layer may communicate its output to every neuron in a second layer, so that each neuron in the second layer will receive input from every neuron in the first layer.” Teaches a fully connected (as densely-connected) neural network layer) with multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini, to include the densely-connected neural network layer, as further taught by Turakhia. One of ordinary skill would have been motivated to make the modification in order to reduce computational overhead and improve quality. (Turakhia, [0006])
Turgeman/Turakhia/Cheng/Koga/Saini does not teach, but Leeman teaches, in an analogous system, wherein training the neural network comprises, after each iteration of a plurality of training iterations, ([0147], “In some examples, the neural network of the normalizer and the neural network of the flagger can be trained by iterating the training process until there is minimal, or no, observable improvement in the results for a predetermined number of iterations (e.g., 150 iterations). “ teaches a plurality of training iterations) using a dropout rate that is at least 75%. ([0146], “A dropout rate can include a number or percentage of hidden nodes for each layer of a neural network randomly excluded from consideration during training. The flagger can include another neural network with two hidden layers, each layer including 1000 nodes, with a 75% dropout rate” teaches a dropout rate of 75%, therefore 75% of the nodes (units) are discarded after a training iteration within the neural network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini to include a plurality of training iterations and a high dropout rate, as taught by Leeman. One of ordinary skill would have been motivated to make the modification in order to normalize electronic communications. (Leeman, [0034]) 

Regarding Claims 19-20,
Claims 19-20 are substantially similar to claims 2-3 respectively and are therefore rejected under the same rationale as claims 2-3. Claims 19-20 are the system claims that correspond to the method of claims 2-3.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Turgeman et al. (US 20170221064 A1) herein referred to as Turgeman, in view of Turakhia et al. (US 2018/0189056 A1), herein referred to as Turakhia, in view of Koga et al. (JP 1998207441 A), herein referred to as Koga, in view of Cheng (US 2017/0322637 A1), in view of Saini et al. (US 2013/0135339 A1); herein Saini, in view of Leeman-Munk et al. (US 2016/0350650 A1), herein referred to as Leeman, in view of Xu et al. (US 2016/0360202 A1), herein referred to as Xu.


Regarding Claim 5,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated).
Turgeman/Turakhia/Cheng/Koga/Saini does not teach, but Leeman teaches, in an analogous system, wherein training the neural network comprises, after each iteration of a plurality of training iterations, ([0147], “In some examples, the neural network of the normalizer and the neural network of the flagger can be trained by iterating the training process until there is minimal, or no, observable improvement in the results for a predetermined number of iterations (e.g., 150 iterations). “ teaches a plurality of training iterations) using a dropout rate that is at least 75%... ([0146], “A dropout rate can include a number or percentage of hidden nodes for each layer of a neural network randomly excluded from consideration during training. The flagger can include another neural network with two hidden layers, each layer including 1000 nodes, with a 75% dropout rate” teaches a dropout rate of 75%, therefore 75% of the nodes (units) are discarded after a training iteration within the neural network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini to include a plurality of training iterations and a high dropout rate, as taught by Leeman. One of ordinary skill would have been motivated to make the modification in order to normalize electronic communications. (Leeman, [0034]) 
Although the Turgeman/Turakhia/Cheng/Koga/Saini /Leeman combination teaches each layer included in a plurality of layers (see Leeman, [0147]), it does not explicitly teach 64 to 512 neurons.
However, Xu teaches, in an analogous system, 64 to 512 neurons ([0042], Fig. 3, “The example feed-forward neural network 34 includes an input layer with thirty nine input nodes for various input features and fully connected hidden layers 64, 66, with 80 no[d]es each” teaches a neural network that has a total amount of nodes (as the neurons) that fall within the range of 64-512. The network has an input layer of 39 nodes, two hidden layers with 80 nodes each, and an output node.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini /Leeman to include between 64-512 neurons, as taught by Xu. One of ordinary skill would have been motivated to make the modification in order to avoid or reduce problematic artifacts introduced in compressed digital data. (Xu, [0004]) 

Claims 6-7, 21, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman et al. (US 20170221064 A1) herein referred to as Turgeman, in view of Turakhia et al. (US 2018/0189056 A1), herein referred to as Turakhia, in view of Koga et al. (JP 1998207441 A), herein referred to as Koga, in view of Cheng (US 2017/0322637 A1), in view of Saini et al. (US 2013/0135339 A1); herein Saini, in view of Khashman et al. “Image Compression using Neural Networks and Haar Wavelet”, herein referred to as Khashman.

Regarding Claim 6,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated).
 
	Turgeman/Turakhia/Cheng/Koga/Saini does not teach, but Khashman teaches, in an analogous system, wherein the plurality of images comprises less than 1000 images. (Page 332, Section 2, “Training Image Set: contains 40 images with known optimum compression ratios which are used for training the neural networks within image compression system.” Teaches a plurality of images, less than 1000)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini to include less than 1000 images, as taught by Khashman. One of ordinary skill would have been motivated to make the modification in order to assign optimum compression ratios to yield high quality images. (Khashman, Page 336)

Regarding Claim 7,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated).
 	Turgeman/Turakhia/Cheng/Koga/Saini does not teach, but Khashman teaches, in an analogous system, wherein the plurality of images comprises less than 300 images. (Page 332, Section 2, “Training Image Set: contains 40 images with known optimum compression ratios which are used for training the neural networks within image compression system.” Teaches a plurality of images, less than 300)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini to include less than 300 images, as taught by Khashman. One of ordinary skill would have been motivated to make the modification in order to assign optimum compression ratios to yield high quality images. (Khashman, Page 336)

Regarding Claim 21,
Claim 21 is substantially similar to claim 7 and is therefore rejected under the same rationale as claim 7. Claim 21 is the system claim that corresponds to the method of claim 7.


Regarding Claim 27,
Claim 27 is substantially similar to claim 7 and is therefore rejected under the same rationale as claim 7. Claim 27 is the non-transitory computer readable storage media claim that corresponds to the method of claim 7.



Claims 9-10, 22-23, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman et al. (US 20170221064 A1) herein referred to as Turgeman, in view of Turakhia et al. (US 2018/0189056 A1), herein referred to as Turakhia, in view of Koga et al. (JP 1998207441 A), herein referred to as Koga, in view of Cheng (US 2017/0322637 A1), in view of Saini et al. (US 2013/0135339 A1); herein Saini, in view of Canziani et al. “An Analysis Of Deep Neural Network Models For Practical Applications”, herein referred to as Canziani.

Regarding Claim 9,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated).
Turgeman/Turakhia/Cheng/Koga/Saini does not teach, but Canziani teaches, in an analogous system, wherein the neural network is based on a Visual Geometry Group (VGG) neural network. (Section 2, figures 1-2, discloses multiple neural network models based on vgg-16 and vgg-19)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini to include the VGG neural network, as taught by Canziani. One of ordinary skill would have been motivated to make the modification in order to have a better performing model with sufficient accuracy. (Canziani, Section 2, page 2, Figures 1-2)

Regarding Claim 10,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated).
Turgeman/Turakhia/Cheng/Koga/Saini does not teach, but Canziani teaches, in an analogous system, wherein the neural network is based on at least one of a Visual Geometry Group 16 (VGG-16) neural network or a VGG-19 neural network. (Section 2, figures 1-2, discloses multiple neural network models based on vgg-16 and vgg-19)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini to include the VGG-16 and VGG-19 neural networks, as taught by Canziani. One of ordinary skill would have been motivated to make the modification in order to have a better performing model with sufficient accuracy. (Canziani, Section 2, page 2, Figures 1-2)

Regarding Claims 22-23,
Claims 22-23 are substantially similar to claims 9-10 respectively and are therefore rejected under the same rationale as claims 9-10. Claims 22-23 are the system claims that correspond to the method of claims 9-10.

Regarding Claims 28-29,
Claims 28-29 are substantially similar to claims 9-10 respectively and are therefore rejected under the same rationale as claims 9-10. Claims 28-29 are the non-transitory computer readable storage medium claims that correspond to the method of claims 9-10.




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Turgeman et al. (US 20170221064 A1) herein referred to as Turgeman, in view of Turakhia et al. (US 2018/0189056 A1), herein referred to as Turakhia, in view of Koga et al. (JP 1998207441 A), herein referred to as Koga, in view of Cheng (US 2017/0322637 A1), in view of Saini et al. (US 2013/0135339 A1); herein Saini, in view of Robertson et al. (US 2007/0126732 A1), herein referred to as Robertson


Regarding Claim 13,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated). Turgeman/Turakhia/Cheng/Koga/Saini further teach generating each image included in a plurality of images. (see the rejection of claim 1)
Turgeman/Turakhia/Cheng/Koga/Saini does not explicitly teach, but Robertson teaches, in an analogous system, encoding click-and-drag events of the cursor movement data in a line width parameter. ([0037], teaches a rectangle with a dash line border that is used to describe a region as the cursor is dragged, selecting all objects within the region. (also see [0057] that describes selecting different layers and colored borders that are rendered with a thinner stroke))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini, to include the click-and-drag events, as taught by Robertson. One of ordinary skill would have been motivated to make the modification in order to distinguish background layers in a specific color layer. (Robertson, [0057])

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman et al. (US 20170221064 A1) herein referred to as Turgeman, in view of Turakhia et al. (US 2018/0189056 A1), herein referred to as Turakhia, in view of Koga et al. (JP 1998207441 A), herein referred to as Koga, in view of Cheng (US 2017/0322637 A1), in view of Saini et al. (US 2013/0135339 A1); herein Saini, in view of Kolotinsky et al. (US 2017/0243223 A1), herein referred to as Kolotinsky.

Regarding Claim 15,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated).
Turgeman/Turakhia/Cheng/Koga/Saini does not teach, but Kolotinsky teaches, in an analogous system, wherein the cursor movement data comprises a plurality of events, and each event included in the plurality of events comprises a sequence of timestamped cursor coordinates.([0040], “In one exemplary aspect, in addition to the above-described information the behavior determination module 120 additionally gathers information on the time of each of the abovementioned events (a time stamp for each of the above-described events--movement of the cursor, pressing the screen)” teaches a timestamp for a plurality of events (see [0033]-[0039] for the plurality of events). Furthermore the events include the coordinates of pressing a touchscreen (see [0023]), and coordinates of cursor (see [0033]))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini, to include the timestamped cursor coordinates and movement data, as taught by Kolotinsky. One of ordinary skill would have been motivated to make the modification in order to better detect fraudulent activity by using a combination of anomalous user behavior coefficients. (Kolotinsky, [0006])

Regarding Claim 16,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated).
Turgeman/Turakhia/Cheng/Koga/Saini does not teach, but Kolotinsky teaches, in an analogous system, wherein the cursor movement data is stored as events in one or more field-searchable data stores, and each event included in the events comprises time series cursor data.([0055], “In one exemplary aspect, the database 165 stores the data on the user's behavior that was collected from all the user's devices 100. This data is used in the teaching of the classification algorithm by the module 160. In yet another aspect, the database 165 will contain individual sets of data on the user's behavior corresponding to each individual device 100” teaches user behavior data (including cursor times series movement data as described in [0040]) being stored as events in one or more field-searchable data stores(database 165))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini, to include the timestamped cursor coordinates and movement data, as taught by Kolotinsky. One of ordinary skill would have been motivated to make the modification in order to better detect fraudulent activity by using a combination of anomalous user behavior coefficients. (Kolotinsky, [0006])

Claim 17 is rejected under 35 U.S.C. 103 as as being unpatentable over Turgeman et al. (US 20170221064 A1) herein referred to as Turgeman, in view of Turakhia et al. (US 2018/0189056 A1), herein referred to as Turakhia, in view of Koga et al. (JP 1998207441 A), herein referred to as Koga, in view of Cheng (US 2017/0322637 A1), in view of Saini et al. (US 2013/0135339 A1); herein Saini, in view of Kolotinsky et al. (US 2017/0243223 A1), herein referred to as Kolotinsky, in view of Vasan et al (US 9,124,612 B2), herein referred to as Vasan.


Regarding Claim 17,
Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated).
Turgeman/Turakhia/Cheng/Koga/Saini does not explicitly teach, but Kolotinsky teaches, in an analogous system, wherein the cursor movement data is stored as events in one or more field-searchable data stores….. ([0055], “In one exemplary aspect, the database 165 stores the data on the user's behavior that was collected from all the user's devices 100. This data is used in the teaching of the classification algorithm by the module 160. In yet another aspect, the database 165 will contain individual sets of data on the user's behavior corresponding to each individual device 100” teaches user behavior data (including cursor times series movement data as described in [0040]) being stored as events in one or more field-searchable data stores(database 165))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini, to include the timestamped cursor coordinates and movement data, as taught by Kolotinsky. One of ordinary skill would have been motivated to make the modification in order to better detect fraudulent activity by using a combination of anomalous user behavior coefficients. (Kolotinsky, [0006])
Turgeman/Turakhia/Cheng/Koga/Saini /Kolotinsky does not explicitly teach receiving the cursor movement data comprises extracting, at search time, the cursor movement data from one or more fields included in the events.
Turgeman/Turakhia/Cheng/Koga/Saini /Kolotinsky does not teach, but Vasan teaches, in an analogous system, receiving….data comprises extracting, at search time, the ….data from one or more fields included in the events. (Col 5, lines 1-24, “To run queries against events other than those involving keyword searches, a schema can be developed. Such a schema can include extraction rules for one or more fields. Each field can be defined for a subset of the events in the data store and an extraction rule can specify how to extract a value from each of the subset of events for which the field has been defined” teaches to run queries in order to identify a schema that can include extraction rules for one or more fields. Each field can be defined for a subset of the events in the data store and an extraction rule can specify how to extract a value from each of the subset of events for which a field has been defined for a search query.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini /Kolotinsky, to include extracting data at search time, as taught by Vasan. One of ordinary skill would have been motivated to make the modification in order to determine how many events are associated with a particular value for a particular field. (Vasan, Col 7 lines 39-51)

Claim 31 is rejected under 35 U.S.C. 103 as as being unpatentable over Turgeman et al. (US 20170221064 A1) herein referred to as Turgeman, in view of Turakhia et al. (US 2018/0189056 A1), herein referred to as Turakhia, in view of Koga et al. (JP 1998207441 A), herein referred to as Koga, in view of Cheng (US 2017/0322637 A1), in view of Saini et al. (US 2013/0135339 A1); herein Saini, in view of Cousins (US 2016/0378295 A1).

Regarding Claim 31,
	Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated).
	Saini further teaches the background layer comprises a white background layer…;([0003], [0014], discloses that a compositor that combines separate visual images into an image by combining text objects(transparency layer) with a background image(white/black background images) to generate a single image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini to further include the white background layer, as taught by Saini. One of ordinary skill would have been motivated to make the modification in order to improve display performance. ([0013], Saini)
	Turgeman/Turakhia/Cheng/Koga/Saini does not explicitly teach, but Cousins teaches, in an analogous system, a saturation of a color represented by the one or more image parameters decreases as the respective speed of the cursor increases. ([0033], discloses that cursor enhancements may decrease a brightness of or an intensity of a color of a display region (i.e. saturation of image decreases). [0025] discloses cursor enhancements are activated in response to repetitive actuations including speed of the actuations. (i.e. cursor speed))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini to include the cursor enhancements, as taught by Cousins. One of ordinary skill would have been motivated to make the modification in order to allow users to quickly track and locate cursors on a computer display. (Cousins, [0004])

Claim 32 is rejected under 35 U.S.C. 103 as as being unpatentable over Turgeman et al. (US 20170221064 A1) herein referred to as Turgeman, in view of Turakhia et al. (US 2018/0189056 A1), herein referred to as Turakhia, in view of Koga et al. (JP 1998207441 A), herein referred to as Koga, in view of Cheng (US 2017/0322637 A1), in view of Saini et al. (US 2013/0135339 A1); herein Saini, in view of Kimura (US 2016/0371823 A1).

Regarding Claim 32,
	Turgeman/Turakhia/Cheng/Koga/Saini teach the method of claim 1 (and thus the rejection of claim 1 is incorporated). 
Saini further teaches the background layer comprises a black background layer…;([0003], [0014], discloses that a compositor that combines separate visual images into an image by combining text objects(transparency layer) with a background image(white/black background images) to generate a single image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini to further include the black background layer, as taught by Saini. One of ordinary skill would have been motivated to make the modification in order to improve display performance. ([0013], Saini)
Turgeman/Turakhia/Cheng/Koga/Saini does not explicitly teach, but Kimura teaches, in an analogous system, the flattened image comprises a high-contrast image.([0081], discloses generating a high quality HDR image with high contrast is generated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turgeman/Turakhia/Cheng/Koga/Saini to further include the high contrast image, as taught by Kimura. One of ordinary skill would have been motivated to make the modification in order to generate high quality images. ([0007], Kimura)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VASYL DYKYY whose telephone number is (571)270-5019.  The examiner can normally be reached on M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.D./           Examiner, Art Unit 2122  

/KAKALI CHAKI/           Supervisory Patent Examiner, Art Unit 2122